UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 09-7690


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

HENRY EARL MILLER,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Greenville. Henry F. Floyd, District Judge.
(6:04-cr-00022-HFF-3)


Submitted:   March 16, 2010                 Decided:   March 17, 2010


Before NIEMEYER, MOTZ, and DAVIS, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Henry Earl Miller, Appellant Pro Se.   Elizabeth Jean Howard,
Assistant United States Attorney, Greenville, South Carolina,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              In    February       2006,     Henry      Earl   Miller     filed   in     the

district court a letter challenging his conviction and 300-month

sentence imposed following his guilty plea to armed robbery,

using and carrying a firearm during a crime of violence, and

aiding   and       abetting       in    these    offenses.         The   district      court

properly characterized this letter as a 28 U.S.C.A. § 2255 (West

2006 & Supp. 2009) motion, and ultimately denied relief.                            Miller

has since filed numerous motions in the district court seeking

to reinstate his ability to file a § 2255 motion.

              Miller now seeks to appeal the district court’s order

denying his “Motion/Request for Admissions.”                           The order is not

appealable         unless     a        circuit       justice   or      judge    issues     a

certificate of appealability.                   28 U.S.C. § 2253(c)(1) (2006).             A

certificate         of    appealability              will    not     issue     absent     “a

substantial showing of the denial of a constitutional right.”

28   U.S.C.     §    2253(c)(2)          (2006).        A   prisoner     satisfies      this

standard   by       demonstrating         that       reasonable     jurists    would    find

that any assessment of the constitutional claims by the district

court is debatable or wrong and that any dispositive procedural

ruling by the district court is likewise debatable.                               Miller-

El v. Cockrell, 537 U.S. 322, 336-38 (2003); Slack v. McDaniel,

529 U.S. 473, 484 (2000); Rose v. Lee, 252 F.3d 676, 683-84 (4th

Cir.   2001).        We     have       independently        reviewed     the   record    and

                                                 2
conclude   that    Miller        has   not     made    the     requisite     showing.

Accordingly,      we     deny     Miller’s     motions       for     certificate   of

appealability and for clarification, and dismiss the appeal.                       We

dispense   with        oral     argument     because     the       facts   and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                            DISMISSED




                                           3